IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                  September 25, 2002 Session

                JASON LEWIS ADAMS v. STATE OF TENNESSEE

                 Direct Appeal from the Criminal Court for Hamilton County
                           No. 235832    Douglas A. Meyer, Judge



                                   No. E2001-02765-CCA-R3-PC
                                          May 27, 2003

On January 5, 2001, the petitioner pled guilty to filing a false police report, aggravated burglary, theft
over $1000, vandalism, carjacking, two counts of especially aggravated kidnapping, and two counts
of aggravated robbery and received a fifteen-year sentence. On February 2, 2001, he filed a motion
to withdraw his guilty pleas, which was determined to be untimely and was treated as a petition for
post-conviction relief. Because of the subsequent decision of our supreme court in State v. Green,
__ S.W.3d __ (Tenn. 2003), we conclude that the petitioner’s motion to withdraw his pleas of guilty
was timely and should have proceeded pursuant to Tennessee Rule of Criminal Procedure 32(f),
Withdrawal of Plea of Guilty. We reverse the order of the post-conviction court and remand for the
petitioner’s motion to withdraw his pleas of guilty to be considered as timely.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Reversed and
                                        Remanded

ALAN E. GLENN, J., delivered the opinion of the court, in which JOSEPH M. TIPTON and DAVID H.
WELLES, JJ., joined.

Melanie R. Snipes, Chattanooga, Tennessee, for the appellant, Jason Lewis Adams.

Paul G. Summers, Attorney General and Reporter; Angele M. Gregory, Assistant Attorney General;
William H. Cox, III, District Attorney General; and Parke Masterson, Jr., Assistant District Attorney
General, for the appellee, State of Tennessee.

                                               OPINION

                                                FACTS

        This matter has a complicated history which, because of the fact that we are remanding in
light of the determination of our supreme court in Green, we will abbreviate.
        The petitioner and his two codefendants were indicted for an incident occurring on March
11, 2000, in which the two victims were robbed at gunpoint and driven around in their own vehicle,
before escaping from the defendants and summoning help. Although his two codefendants accepted
the State’s effective eight-year offer to resolve the pending indictments, the petitioner, on October
4, 2000, rejected the offer against the advice of his then attorney that he should accept it. While
incarcerated, the petitioner was charged with other crimes committed while in jail, consisting of two
counts of felony vandalism, one count of aggravated assault, and one count of filing a false police
report. Subsequently, he changed his mind about pleading guilty to the charges and on January 5,
2001, entered pleas and was sentenced for filing a false police report, aggravated burglary, theft over
$1000, vandalism, carjacking, two counts of especially aggravated kidnapping, and two counts of
aggravated robbery, receiving an effective fifteen-year sentence.

      On February 2, 2001, the petitioner filed a motion, pursuant to Tennessee Rule of Criminal
Procedure 32(f), to withdraw his pleas of guilty, which set out three claims:

                1. That sentence has been imposed but the judgment is not yet final,
                   and that manifest injustice requires that the plea be withdrawn.

                2. The guilty plea was not knowingly and voluntarily entered into by
                   the Defendant.

                3. There was no factual basis for the plea. Therefore, the Defendant
                   was denied due process of law as guaranteed by the 5th and 14th
                   Amendments of the U.S. Constitution and Article I Section 8 of
                   the State of Tennessee Constitution.

        The post-conviction court, applying the holding of this court in State v. Hall, 983 S.W.2d 710
(Tenn. Crim. App. 1998), determined that the judgments had become final on January 5, 2001, the
day the petitioner pled guilty and was sentenced. Accordingly, the court treated the petitioner’s
motion as a petition for post-conviction relief, which the court concluded was timely and presented
a colorable claim. Subsequently, the petitioner filed a petition for post-conviction relief, which was
twice supplemented. The grounds alleged in the post-conviction petition were that the court erred
in converting the motion to withdraw the pleas of guilty to a post-conviction petition; the State
engaged in vindictive prosecution of the petitioner; the petitioner was selectively prosecuted because
of his race; trial counsel had been ineffective; and the petitioner’s sentences were void.

        A lengthy evidentiary hearing was held on August 30, 2001, at which the petitioner, his
mother, and trial counsel testified. Following the hearing, the post-conviction court filed lengthy and
detailed findings of fact and conclusions of law, ruling against the petitioner as to each of the issues
and dismissing the petition for post-conviction relief. The petitioner then timely appealed,
presenting the same issues as in the petition. In its reply to the appeal, the State argues, inter alia,
that the post-conviction court properly applied the holding in Hall, as well as converted the motion
to withdraw the pleas to a petition for post-conviction relief, relying upon Norton v. Everhart, 895


                                                  -2-
S.W.2d 317, 319 (Tenn. 1995) ( “[A] trial court is not bound by the title of the pleading, but has the
discretion to treat the pleading according to the relief sought.”).

        While this appeal has been pending, our supreme court released its opinion in State v. Green,
___ S.W.3d ___, slip op. at 4 (Tenn. 2003), holding “that a judgment of conviction entered upon a
guilty plea becomes final thirty days after acceptance of the plea agreement and imposition of
sentence,” thus overruling Hall. Accordingly, applying the holding in Green to this matter, we
conclude that the motion to withdraw the pleas of guilty was timely and, as a result, this matter must
be reversed so that the petitioner may proceed on his motion. In making this determination, we are
aware that the post-conviction court afforded the petitioner, who was then and continues to be
represented by counsel, an evidentiary hearing on the claims in the petition for post-conviction relief
and made extensive and complete findings of fact and conclusions of law at its conclusion.
However, several problems compel a remand of the denial. After a sentence has been imposed, a
court may permit a petitioner to withdraw a plea of guilty “to correct manifest injustice.” See Tenn.
R. Crim. P. 32(f); State v. Turner, 919 S.W.2d 346, 354-55 (Tenn. Crim. App. 1995). However, as
to a post-conviction petition, the petitioner has “the burden of proving the allegations of fact by clear
and convincing evidence.” See Tenn. Code Ann. § 40-30-210(f). Thus, the required showing by the
petitioner to the post-conviction court differed, depending upon whether the request was treated as
a Rule 32(f) motion to withdraw his pleas of guilty or as a post-conviction petition. Additionally,
treating this matter as a post-conviction petition foreclosed the petitioner’s right to present future
claims, since he is limited to a single petition for post-conviction relief per judgment. Leslie v. State,
36 S.W.3d 34, 37 (Tenn. 2000) (citing Tenn. Code Ann. § 40-30-202(c) (1997)).

        Accordingly, we reverse the judgment of the post-conviction court and remand for the
petitioner’s motion to withdraw his pleas of guilty to be treated as timely filed. As we have stated,
we note an extensive evidentiary hearing was conducted after the motion was converted to a petition
for post-conviction relief, the petitioner presenting testimony as to his reasons for seeking to
withdraw his pleas of guilty as well as the additional claims set out in the post-conviction petition,
and we are not suggesting that an additional hearing need be conducted or that the court take
additional proof, except in the interest of justice as the court may determine.

                                           CONCLUSION

       Based upon the foregoing authorities and reasoning, we reverse the order of the post-
conviction court and remand for the petitioner’s motion to withdraw his pleas of guilty to be treated
as timely filed.


                                                         ___________________________________
                                                         ALAN E. GLENN, JUDGE




                                                   -3-